Case 1:20-cv-00485-EK-SMG Document 38 Filed 02/21/20 Page 1 of 1 PageID #: 313



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------
SARAH EDMONDSON, et al.,                                :
                                                        : No. 1:20-cv-00485-ERK-SMG
                                  Plaintiffs.           :
                                                        :
                   vs                                   :
                                                        :
KEITH RANIERE, et al.,                                  :
                                                        :
                                  Defendants.           :
-------------------------------------------------------

              REQUEST OF CLERK OF COURT TO REFUND FILING FEE

       The filing fee associated with the electronic filing of Nicole H. Sprinzen’s Motion to

Admit Counsel Pro Hac Vice was paid twice during the electronic filing process on February 20,

2020 due to an error within the electronic filing system, as shown by the Pay.gov Confirmation

Tracking ID ANYEDC-12422171 and ANYEDC-12422337 attached to this request. This serves

as a request for the clerk of court to refund one of the two $150 filing fees.

Dated: February 21, 2020
                                                              Respectfully submitted,

                                                              COZEN O’CONNOR

                                                              /s/ Nicole H. Sprinzen
                                                              Nicole H. Sprinzen, Esq.
                                                              COZEN O’CONNOR
                                                              1200 19th Street NW, Suite 300
                                                              Washington, DC 20036
                                                              Telephone: (202) 471-3451
                                                              Facsimile: (202) 499-2941
                                                              nsprinzen@cozen.com
                                                              Attorney for Defendant
                                                              Sara Bronfman-Igtet
